Citation Nr: 1728793	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  06-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for patellofemoral pain syndrome of the right knee, exclusive of a period during which the Veteran is receiving a temporary total rating.

2.  Entitlement to an increased rating in excess of 10 percent for limitation of motion of the right knee from May 14, 2004, to February 3, 2012.

3.  Entitlement to an increased rating in excess of 10 percent for limitation of motion of the right knee with arthritis from February 3, 2012, exclusive of a period during which the Veteran is receiving a temporary total rating.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) from May 14, 2003, to June 1, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction was subsequently transferred to the Baltimore, Maryland RO.  In the November 2004 rating decision, the RO denied entitlement to an increased rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

The Board notes that in October 2006, the Veteran submitted an ambiguous VA Form 9 (substantive appeal).  On the Form 9, the Veteran indicated that she wished to appeal all of the issues listed on the statement of the case (SOC); however, she listed issues other than the increased rating claim for the right knee.  In January 2017, the Board resolved the ambiguity in favor of the Veteran, and took jurisdiction over the Veteran's increase rating claim for the right knee. 

During the pendency of the appeal for a higher rating for the right knee disability, the Veteran has described that she is no longer employed due to her service-connected right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Notably, the Veteran is in receipt of a 100 percent disability rating for posttraumatic stress disorder (PTSD) with substance abuse and special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) since June 1, 2011.  There are some circumstances in which a 100 percent rating does not render the issue of entitlement to a TDIU moot, specifically, when the TDIU could assist the Veteran in meeting the criteria for special monthly compensation (SMC) at under 38 U.S.C.A. § 1114 (s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, however, the TDIU could not assist the Veteran in meeting the criteria for SMC under 38 U.S.C.A. § 1114 (s) and is moot from June 1, 2011.  To this end, the claim for a higher rating for the right knee disability has been pending since May 14, 2004; therefore, the TDIU claim is applicable from May 14, 2003, to June 1, 2011.  See 38 U.S.C.A. § 5110(b)(3) ("[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date"); Dalton v. Nicholson, 21 Vet.App. 23, 32-34 (2007) (holding that a TDIU claim based on a condition that has already been service connected to be an increased-rating claim for the purpose of the application of 38 U.S.C. § 5110(b)(2), now (b)(3)).

In an August 2006 rating decision, the Decision Review Officer (DRO) increased the assigned rating for patellofemoral pain syndrome of the right knee to 20 percent, effective May 14, 2004.  Additionally, the DRO granted service connection and assigned a noncompensable disability rating for right knee limitation of motion, effective January 3, 2005.  In a June 2011 rating decision, the RO increased the assigned rating for limitation of motion for the right knee to a 10 percent, effective July 27, 2009.  In a May 2017 rating decision, the DRO assigned an earlier effective date of May 14, 2004, to the 10 percent disability rating for limitation of motion for the right knee with arthritis.  The Veteran has not expressed satisfaction with the increased disability ratings.  These issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In an October 2013 rating decision, the RO granted a temporary 100 percent disability rating for patellofemoral pain syndrome of the right knee from March 29, 2012, to April 31, 2012.  As the Veteran is receiving the maximum disability rating during that period, the Board will not address the issue of entitlement to higher disability ratings for that period.

In September 2016, the Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In January 2017, the Board, inter alia, remanded the increased rating claim for the right knee for evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a May 2017 rating decision, the Decision Review Officer (DRO) granted service connection and assigned a 10 percent disability rating for chronic constipation, effective May 14, 2004, which had previously been on appeal after being denied by the RO's November 2004 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Throughout the appeal period, except the period during which the Veteran was in receipt of a temporary total rating, symptoms of patellofemoral pain syndrome of the right knee have not more nearly approximated severe recurrent subluxation or lateral instability.

2.  From May 14, 2004, to February 3, 2012, limitation of motion of the right knee did not more nearly approximated limitation to 30 degrees, to include consideration of additional functional loss during flare-ups.

3.  Since February 3, 2012, except the period during which the Veteran was in receipt of a temporary total rating, limitation of motion of the right knee with arthritis, has not more nearly approximated limitation to 30 degrees, to include consideration of additional functional loss during flare-ups.

4.  From December 31, 2009, to May 31, 2011, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities precludes her from obtaining and maintaining substantially gainful employment consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, except the period during which the Veteran was in receipt of a temporary total rating, the criteria for a rating in excess of 20 percent for patellofemoral pain syndrome of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5099-5257.

2.  From May 14, 2004, to February 3, 2012, the criteria for a rating in excess of 10 percent for limitation of motion of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260.

3.  Since February 3, 2012, except the period during which the Veteran was in receipt of a temporary total rating, the criteria for a rating in excess of 10 percent for limitation of motion of the right knee with arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260.

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU from December 31, 2009, to May 31, 2011, are met.  38 U.S.C.A. § 1155, 510; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As to the increased rating claim for the right knee, the requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in November 2004 and August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the August 2009 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Any timing defect is cured by the RO's subsequent readjudication of the Veteran's claim in the supplemental statement of the case (SSOC) dated in May 2017.

As to the claim for entitlement to a TDIU, letters dated in February 2015 informed the Veteran of what evidence was necessary to substantiate her claim for TDIU.  The letters also notified the Veteran of her and VA's respective duties for obtaining evidence.

As indicated above, the appeal was remanded in January 2017 to, among other things, afford the Veteran a VA knee examination consistent to Correia v. McDonald, 28 Vet. App. 158 (2016).  In March 2017, the Veteran was afforded a VA knee examination, which included pertinent findings pursuant to Correia.  Thus, the Board finds that there was compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 271.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims and affording her VA examinations in January 2005, November 2007, October 2010, December 2014, and March 2017 that assessed the severity of her service-connected right knee disability.  The Board finds that the VA examination reports are adequate because is based on consideration of the Veteran's prior medical history and described the right knee in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

During the September 2016 Board hearing, the undersigned explained the claim for an increased rating for the right knee disability and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's patellofemoral pain syndrome of the right knee is assigned a 20 percent rating under DCs 5099-5257.  DC 5099 indicates an unlisted musculoskeletal disability; therefore, the Veteran's patellofemoral pain syndrome of the right knee was evaluated by analogy to DC 5257.  Also, the Veteran was assigned a separate 10 percent rating for limitation of motion of the right knee from May 4, 2004, to February 3, 2012, under DC 5260, limitation of flexion.  Furthermore, the Veteran is assigned a 10 percent for limitation of motion of the right knee with arthritis from February 3, 2012, under DCs 5010- 5260.

Under DC 5257, applicable to other impairment of the knee, recurrent subluxation or lateral instability is rated as follows: a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5010, applicable to traumatic arthritis, provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 provides for rating on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

In addition, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5260, limitation of flexion of a leg warrants a 10 percent rating is if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a. 

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004. 

Under DC 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  

In May 2004, the Veteran submitted her claim for an increased rating for the right knee. 

In a November 2004 lay statement, the Veteran's husband indicated that the Veteran has right knee pain, and that she requires a knee brace during the course of her employment.  The Veteran's husband explained that the Veteran's job requires a lot of walking.  

In January 2005, the Veteran was afforded a VA joint examination.  She described right knee pain, throbbing, soreness, and buckling.  She had increased right knee pain with standing, walking, and climbing stairs.  She requires a knee brace.  She has severe flare-ups that occur 6 to 7 times a month lasting up to two days.  She missed four days of work due to her right knee pain.  She stated that she tries to work through her pain, although her work requires walking.  She explained that she works with juveniles, which require home visits.  

Upon physical examination of the right knee in January 2005, ranges of motion of the right knee were recorded to flexion to130 degrees with pain, and extension to 0 degrees with pain.  She was able to rise on her heels and on her toes and a modified squat of 40 degrees with noted facial grimacing due to the pain.  There was no additional loss in degree of ranges of motion upon repetitive-use testing.  There was increased muscle fatigue, weakness, and buckling of the right knee with repetitive ranges of motion.  The examiner indicated that there was moderate crepitus and anterior posterior instability.  There was no swelling of the right knee.  A right knee x-ray report showed not abnormalities.  The examiner diagnosed bilateral patellofemoral syndrome.

Private treatment reports dated in September 2005, October 2005, November 2005, January 2006, August 2006, and February 2007 include the Veteran's report of right knee pain, and buckling.  Right knee flexion and extension showed 4 out of 5 and negative 5 out of 5. 

In November 2007, the Veteran was afforded a VA joints examination.  She reported right knee pain; throbbing; locking; stiffness; instability; and severe flare-ups, which are precipitated by increased activity.  Her flare-ups cause difficulty walking that last up to two days.  She stated that she has severe functional impairment; for instance, she has difficulty with prolonged standing, climbing stairs and bending.  

Upon examination, ranges of motion of the right knee were recorded to flexion to 135 degrees and extension to 0 degrees.  There was no additional limitation of motion on repetitive-use testing.  The examiner noted that the Veteran was unable to stand for more than a few minutes; however, she was able to walk a quarter of a mile.  There was no evidence of instability, episodes of dislocation or subluxation, locking, effusion, or ankylosis.  There was right knee giving away, pain, stiffness, and weakness.  The examiner opined that the Veteran's right knee significantly affects her occupational activities, mainly due to pain.  A right knee x-ray report showed no abnormalities.  The examiner diagnosed bilateral patellofemoral syndrome.

VA treatment records dated in February 2009, May 2009, June 2009, and August 2009 document the Veteran's complaints of right knee pain and tenderness to palpation of the joint. 

During an October 2010 VA examination, the Veteran reported right knee weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, and pain.  She stated that she experiences flare-ups that are precipitated by physical activity.  During flare-ups she experiences pain, weakness, and limitation of motion of the joint.  She has difficulty with prolonged walking and standing, and climbing stairs.  

Upon physical examination of the right knee, ranges of motion of the right knee were recorded to flexion to 80 degrees with pain and extension to 0 degrees with pain.  The Veteran was able to achieve repetitive ranges of motion without additional degrees of loss of limitation of motion.  The examiner indicated that the right joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or repetitive use.  The examiner indicated that there was tenderness to palpation, guarding, and crepitus.  There was no evidence of instability, deformity, weakness, subluxation, genu recurvatum, or ankylosis.  The examiner opined that the Veteran's right knee disability moderately impacts her occupation and daily activities, namely due to limited physical activities. 

A November 2010 VA x-ray report shows right knee degenerative changes.  In a November 2010 treatment report, the Veteran reported right knee locking and instability. 

In a November 2011 VA MRI (magnetic resonance imaging study) report, the Veteran reported right knee popping and locking.  The radiologist noted that there was no evidence of a meniscal tear.  There was small joint effusion and mild degenerative changes. 

An October 2012 right knee x-ray showed no abnormalities, the radiologist noted that there was no joint effusion.

A December 2012 VA MRI report showed right knee osteoarthritides in the genu recurvatum.

In private treatment reports dated in June 2013, November 2013, and January 2014 include the Veteran's report of right knee pain, throbbing, swelling, weakness, tenderness, and decreased ranges of motion.  Physical examinations revealed pain upon ranges of motion.  

In VA treatment records dated in January 2014, a problem list noted joint instability of the right knee. 

In December 2014, the Veteran was afforded a VA examination.  She recounted a history of a right knee meniscotomy, arthroscopic performed in 2012.  Currently, the Veteran reported right knee symptoms of locking, stiffness, and swelling.  She stated that she is limited in her daily activities such as house cleaning, climbing stairs, walking, and other daily chores.  She has difficulty with stairs, prolonged standing and walking.  She reported severe flare-ups that last for hours. 
The ranges of motion were recorded to flexion to 135 degrees with pain and extension was to 0 degrees with pain.  The examiner noted that the Veteran's pain on ranges of motion caused functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Although the examiner indicated that there was functional loss after three repetitions, there was no loss of ranges of motion.  The examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time and during flare-ups.  There was evidence of pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue, and crepitus.  Muscle strength was normal.  There was no evidence of muscle atrophy, ankylosis, subluxation, effusion, or meniscus (semilunar cartilage) condition.  There also was no evidence of instability.  Joint stability testing showed normal anterior instability, posterior instability, medial instability, and lateral instability.  The examiner noted that the Veteran had a right knee surgical scar that was not painful or unstable; greater than 39 square cm (6 square inches); or located on the head, face or neck.  The examiner diagnosed right knee joint osteoarthritis and patellofemoral pain syndrome.  The examiner opined that the Veteran's right knee disability impacts her ability to perform occupational tasks, such as standing, walking, lifting, or sitting.  The examiner explained that in 2009, the Veteran was no longer to work due to her sever knee pain; her mobility is limited. 

An April 2016 VA MRI report shows right knee osteoarthritis with degenerated medial meniscus. 

In a June 2016 statement, the Veteran reported right knee instability.  She stated that she is unable to bend, or walk without a limp. 

Private treatment reports dated in November 2016 and December 2016 include the Veteran's complaints of right knee pain, giving away, and locking.  Physical examination showed crepitus and tenderness on palpation, 

In March 2017, the Veteran was afforded a VA examination.  The Veteran reported right knee symptoms of stiffness and pain.  She reported occasional flare-ups that cause swelling and difficulty walking.  

The ranges of motion were recorded to flexion to 100 degrees with pain and extension was to 0 degrees with pain.  Left knee passive ranges of motion were recorded to flexion to 120 degrees with pain and extension to 0 degrees without pain.  Left knee passive ranges of motion were recorded to flexion to 110 degrees with pain and extension to 0 degrees without pain.  The examiner noted that the Veteran's pain on ranges of motion caused functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion after three repetitions.  The examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  There was pain on passive range of motion testing and non-weight bearing.  The opposing joint was found undamaged.  There was evidence of pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue, and crepitus.  Muscle strength was normal.  There was no evidence of muscle atrophy, instability, or ankylosis.  Specifically, joint stability testing showed normal anterior instability, posterior instability, medial instability, and lateral instability.  

The examiner noted that the Veteran had a right knee surgical scar that was not painful or unstable; greater than 39 square cm (6 square inches); or located on the head, face or neck.  The examiner diagnosed right knee joint osteoarthritis and patellofemoral pain syndrome.  The examiner opined that the Veteran's right knee disability impacts her ability to perform occupational tasks, such as standing, walking, lifting, or sitting.  The examiner explains that she is unable to walk more than 50 yards without resting, climb a flight of stairs, stand longer than 10 minutes, or squat. 

The Veteran's right knee disability has manifested by symptoms including right knee throbbing, buckling, soreness, flare-ups, stiffness, weakness, locking tenderness to palpation, crepitus, and difficulty with prolonged walking and standing.

The Board finds that a rating in excess of 20 percent for recurrent subluxation or lateral instability under DC 5257 is not warranted.  The above evidence shows that during the January 2005 and November 2007 VA examinations, and in some treatment reports, the Veteran described right knee instability.  Furthermore, the Veteran has reported a giving away, locking, and buckling.  See, e.g., VA examination reports dated November 2007, October 2010, and December 2014.  Physical examination of the right knee in January 2005 showed anterior posterior instability.  However, during the December 2014 and March 2017 VA examinations, joint stability testing showed normal anterior instability, posterior instability, medial instability, and lateral instability.  Thus, the Board finds that the Veteran's right knee symptoms most nearly approximate the criteria for a 20 percent disability rating under DC 5257.  The above evidence reflects that the Veteran's right knee instability did not more nearly approximate severe, as joint testing was normal throughout the appeal period, except there was anterior posterior instability noted during the January 2005 VA examination. 

From May 14, 2004, to February 3, 2012, the Board finds that a rating in excess of 10 percent for limitation of flexion under DC 5260 is not warranted.  The evidence shows that the range of motion for flexion has been at worst to 80 degrees with pain.  Notably, during the January 2005 VA examination, the Veteran was able to achieve a modified squat of 40 degrees with noted facial grimacing due to the pain. To this end, even in consideration of pain, pain on passive range of motion, pain with non-weightbearing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain.  However, while such symptoms such as pain have been demonstrated, and shown to reduce motion either on examination or during flare-ups, there has been no indication that such has resulted in additional functional loss, to include a greater loss of flexion, to the degree that would result in symptoms more nearly approximating the flexion limited to 30 degrees, 50 degrees beyond the 80 degrees of flexion that was the worst throughout the appeal period, warranting a 20 percent rating.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the right knee.  See DeLuca, supra; Mitchell, supra.  

As indicated above, the Veteran was assigned a 10 percent rating, effective February 3, 2012, under DC 5010-5260 for painful motion of the right knee.  During this time frame, the range of motion for flexion has been at worst to 100 degrees with pain, which would warrant a noncompensable rating under DC 5260 alone. 

Under Diagnostic Code 5010, a maximum rating of 10 percent is applicable for each major joint group affected by limitation of motion, such as in the present case. However, under DC 5003-5010, degenerative arthritis established by x-ray will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved. 

The Board will also consider whether the 10 percent rating under DC 5260 should be in addition to, or in place of, the 10 percent rating under DC 5010.  38 C.F.R. § 4.14, "Avoidance of Pyramiding," provides that the evaluation of the same manifestation under different diagnostic codes is to be avoided.  In this case, pain and limitation of motion are the symptoms that were the basis for the 10 percent rating under DC 5010 for noncompensable limitation of motion.  The Board finds that the 10 percent rating under DC 5010 is based on limitation of motion objectively confirmed by pain.  The Board therefore finds that a 10 percent rating under DC 5010 and a 10 percent rating under DC 5260 would constitute pyramiding under 38 C.F.R. § 4.14 because it would result in evaluating the same manifestation (pain and limitation of motion) under different diagnostic codes.  The 10 percent rating under DC 5010 is therefore in place of, rather than in addition to, a 10 percent rating under DC 5260.

The Board must also consider whether the Veteran is entitled to a rating under any other potentially applicable diagnostic code.  See Schafrath, 1 Vet. App. at 593 (regardless of the precise basis of a veteran's disability rating, the Board has a duty to acknowledge and consider all regulations and diagnostic codes that are potentially applicable).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board has considered whether the Veteran is entitled to a separate rating under DC 5261 pertinent to limitation of extension.  The evidence fails to show that the Veteran's extension of the right knee is limited to more than zero degrees even in consideration of additional functional loss due to symptoms such as pain, repetitive motion, and flare-ups.  In this regard, all VA examinations reports show right knee extension to zero degrees with pain.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination the Board finds that the Veteran is not entitled to a separate compensable rating under DC 5261.  See DeLuca, supra; Mitchell, supra.

DC 5258 provides for a single 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Here, although the Veteran has reported locking and buckling, there has been no evidence, of dislocated semilunar cartilage (exclusive of a period during which the Veteran is receiving a temporary total rating).  In the December 2014 VA examination report, the VA examiner specifically noted that there was no current evidence of semilunar cartilage condition.  Moreover, an October 2012 VA x-ray report shows that there was no joint effusion. 

DC 5263 provides a 10 percent rating for acquired, traumatic genu recurvatum, with weakness and insecurity in weight-bearing objectively demonstrated.  Here, the VA examination reports showed no evidence of genu recurvatum.  The October 2010 VA examiner specifically found that there was no genu recurvatum.   To this end, although a December 2012 VA MRI report showed right knee osteoarthritides in the genu varum, there is no evidence of acquired, traumatic genu recurvatum, with weakness and insecurity in weight-bearing.

The Board notes that the evidence includes a diagnosis of right knee arthritis.  However, as the Veteran is already receiving 10 percent rating based on painful motion, a separate rating based on arthritis of the knee with limited motion would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 5003; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, or impairment of the tibia or fibula the Veteran is not entitled to a higher or separate rating under 5256 or 5262 respectively, in the right knee.

The Board has also considered the Veteran's scar in the evaluation of the right knee.  The December 2014 and March 2017 VA examiners indicated that the right knee scar was not painful/tender, unstable, deep, nonlinear, covers an area of 144 square inches or more, or limits function of the right knee.  As such, a separate, compensable rating for a right knee scar cannot be assigned.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2016).

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The criteria for rating the knee contain a broad range of symptoms and each of those symptoms was considered by the Board in determining whether any higher or separate ratings are warranted.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Although the Veteran stated during the examinations that she experiences difficulty walking, right knee locking, squatting, and bending these difficulties are consequences of the symptoms for which the Veteran is being compensated, i.e., pain and instability.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  The Board therefore finds that the criteria for rating the knee contemplate the Veteran's right knee disability picture.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted for a portion of the appeal period.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU from December 31, 2009, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted for this period of time.  Regarding the period prior to the December 31, 2009, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

IV.  TDIU

The Veteran claims that she is no longer employed due to her service-connected disabilities, namely her service-connected right knee disability and PTSD.  See VA examination reports dated September 2010 and December 2014. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist when earned annual income exceeds the poverty threshold, on a facts found basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a). Id.  

Prior to June 1, 2011, the Veteran was service connected for PTSD with substance abuse (rated 50 percent disabling from July 27, 2009); headaches (rated noncompensable); patellofemoral pain syndrome of the right knee (rated 20 percent disabling); limitation of motion of the right knee(rated 10 percent disabling), chronic constipation (rated 10 percent disabling); scar, residuals of cesarean section (rated noncompensable from September 28, 2006, to July 26, 2009, and 10 percent disabling from July 27, 2009); and osteoarthritis of the left knee (rated 10 percent disabling).  Prior to July 27, 2009, the Veteran had a combined rating of 50 percent and since July 27, 2009, the Veteran had a combined disability rating of 80 percent.

The Board notes that in February 2015, VA submitted to the Veteran VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) to complete and return.  The Veteran failed to return the VA Form 21-8940.  VA's Adjudication Manual provides that if the issue of is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on the issue of TDIU based on the available evidence of record.  See  Adjudication Manual, M21-2, IV.ii.2.F.2.b.

Accordingly, after resolving any doubt in the Veteran's favor, the Board finds that the evidence of record shows that TDIU is warranted no earlier than December 31, 2009, to May 31, 2011.

Prior to December 31, 2009, the evidence shows that in the Veteran's September 2009 Social Security Administration (SSA) application for disability benefits, she reported a work history of prison guard (from 1992 to1993); teacher at a behavior health unit (from 1996 to 1997); caseworker for food stamps (from 1996 to1999); social service worker (from 1999-2001); child protection investigator (from 2002 to 2003); counselor at a mental health clinic (from 2003 to 2004); part-time counselor at Columbus State- Intern (from 2004 to 2005); and a social service provider (from 2005 to 2005).  During the December 2014 VA examination, the Veteran reported that in 2009 she was no longer able to work due to her service-connected right knee disability in 2009.  During a November 2009, VA treatment visit, the Veteran reported that she was employed as a court mediator.  In a December 2010 VA treatment record, the Veteran reported that she was last employed as a probation officer in December 2009. 

Accordingly, the evidence affirmatively shows that the Veteran was substantially gainful employment until December 31, 2009, and, thus, is not eligible for entitlement to a TDIU, prior to that date. 

Prior to December 31, 2009, the Veteran was employed despite her service-connected disabilities, including her headaches, knee disabilities, scars, and constipation.  Significantly, she was awarded service connection for PTSD with substance abuse effective July 27, 2009, the date of her claim for a psychiatric disorder.  The psychiatric disorder manifested with by symptoms such as nightmares, frequent crying spells, irritability, sleep impairment, outburst of anger, difficulty concentrating, low energy, panic attacks, and isolation.  See, e.g., VA PTSD examination report dated September 2010.  Notably, the September 2010 VA examiner found that the Veteran's thought process was "under productive with mild looseness."  The examiner described the Veteran's mood as severely depressed.  Her attention and concertation was moderately impairment, and her judgement was mildly impaired.  During a December 2010 VA examination, the Veteran reported that she has depression, anxiety, and impairment of concentration.  The Veteran reported that she is no longer employed because of her PTSD symptoms, to include her violent outbreaks and sleep impairment. 

Although the evidence shows that the Veteran has a high school degree and a master's degree in counseling, the September 2010 VA examiner found that the Veteran's thought process, attention, and concertation were somewhat impaired due to her service-connected PTSD.  See VA PTSD examination reports dated September 2010 and October 2010.  To this end, the Veteran's employment history indicates that she was mainly employed at behavioral health clinics and provided counseling to others, which involves interaction with others and skills such as solving problems, attention, and concertation.  

Thus, the Board finds that these symptoms coupled with those of her other service connected disabilities precluded her from substantially gainfully employment.  Although service connection for her psychiatric disorder was granted on July 27, 2009, the Veteran was gainfully employed until December 31, 2009, which precludes her from TDIU prior to that date.  Thus, a TDIU is warranted from December 31, 2009, to May 31, 2011.


ORDER

Entitlement to an increased rating in excess of 20 percent for patellofemoral pain syndrome of the right knee is denied. 

From May 14, 2004, to February 3, 2012, entitlement to an increased rating in excess of 10 percent for limitation of motion of the right knee is denied.

From February 3, 2012, entitlement to an increased rating in excess of 10 percent for limitation of motion of the right knee with arthritis is denied

From December 31, 2009, to May 31, 2011, entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


